Title: To Thomas Jefferson from James Innes, 20 April 1781
From: Innes, James
To: Jefferson, Thomas



Sir
Allens ordinary, six miles from Williamsburg april 20th. 1781.

This Day at two o’clocke, the Enemy attempted and made good their Landing at Burwells Ferry. At the same time several armed vessells and 16. flatt bottomed Boats proceeded up to James Town where I have been informed they have since Landed. As soon as I found the Designs of the Enemy to circumvent me, I moved the troops to this place which is the nearest position to the Town that can be taken with safety while the Enemy are masters of the water. There was some slight skirmishing between the advance of the Enemy and our Guards of observation at Burwells ferry. We have sustained no loss. All our Guards have joined the main Body. By several persons Just from Williamsburg I am informed that the british troops were in a mile of the Town. Some Hospital stores, about fifte[en] sick men unable to move and some stores belonging to the Commissary’s Department to transport which waggons could not be obtained, I have been obliged to leave behind me. The Troops under my Command are extremely harrassed having laid upon their arms for upwards of fifty hours during such time they have received no Sustinance. They discover however a good countenance and I have my hopes that when I can give the Enemy action on fair terms we shall acquit ourselves honourably. We suffer extremely for want of provision. I write again so soon as I have leisure. I have the honor to be respectfully,

Jas Innes

